Citation Nr: 0509994	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of reinstatement of VA death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1960 to March 1963 and 
from October 1963 to July 1967.  The veteran died in April 
1980.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in May 2003 and a 
substantive appeal was received in July 2003.


FINDINGS OF FACT

1.  The veteran died in April 1980; his death certificate 
lists the cause of death as gunshot wound of the face.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The veteran's death by a gunshot wound was not related to 
his active duty service.

4.  The appellant remarried after the veteran's death, and 
was subsequently divorced; the appellant is currently 
unmarried.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 1318, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  The appellant is not entitled to recognition as the 
veteran's surviving spouse for the purposes of VA death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1311(e), 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a January 2003 rating decision, the RO denied 
the appellant's claim.  Thereafter, the RO did furnish VCAA 
notice to the appellant in July 2003.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 letter, as well as the May 2003 
statement of the case and the June 2004 supplemental 
statement of the case (SSOC), the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the July 2003 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
her possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the appellant to submit any pertinent evidence 
in her possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and a death certificate.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, by way of correspondence dated 
August 2003, the appellant stated that she had no more 
evidence to submit in relation to her claim.  As such, the 
Board finds that there is sufficient medical evidence of 
record to adjudicate the claim and that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

DIC Benefits

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to DIC benefits under 38 U.S.C.A. § 1318(a) which 
provides that DIC benefits are payable to the surviving 
spouse if the veteran was either in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  

The Board first notes that the record in this case shows that 
service connection had not been established for any 
disability at the time of the veteran's death.  Therefore, 
there is no basis for entitlement to DIC under 38 U.S.C.A. 
§ 1318.  It appears that the appellant may be arguing that 
she should received DIC benefits because the veteran was 
discharged from service due to a physical disability.  She 
contends that the veteran was apparently not aware that he 
could file for service connection during his lifetime.  
However, the veteran did in fact file a claim for service 
connection for back disability, and his claim was denied by 
rating decision in December 1967.  At any rate, service 
connection was not in effect for any disability at the time 
of the veteran's death.  It is not otherwise shown that the 
veteran was entitled to receive compensation for total 
disability under the criteria of 38 C.F.R. § 3.22.  

With regard to entitlement to DIC based on entitlement to 
service connection for the cause of the veteran's death, 
applicable law provides that the cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as a gunshot wound to the 
face.  There is no evidence to suggest that the fatal gunshot 
wound to the face suffered by the veteran in April 1980 was 
in any way etiologically related to his active duty service 
which ended in 1967.  Based on the record, the Board must 
conclude that the clear preponderance of the evidence is 
against a finding that the veteran's gunshot wound to the 
face was manifested during service, or that it was in any way 
related to the veteran's active duty service.

In sum, there is no basis for entitlement to DIC benefits.  
In reaching this determination, the Board in unable to find 
such a state of approximate balance of the positive evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

Death Pension Benefits

The appellant also seeks VA death pension benefits as the 
surviving spouse of the veteran.  Certain VA death benefits, 
including death pension, death compensation, and Dependency 
and Indemnity Compensation (DIC) are payable to a veteran's 
surviving spouse.  38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
3.1(j) and who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried (except as provided 
in § 3.55), or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50.

38 C.F.R. § 3.55 provides for reinstatement of benefits 
eligibility based upon terminated marital relationships.  38 
C.F.R. § 3.55(a)(2) provides that the remarriage of a 
surviving spouse which is terminated by death or divorce 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to such surviving spouse.  However, in the present 
case the appellant has reported that her 1986 remarriage to 
another after the veteran's 1980 death was terminated by 
divorce in 1992.  Therefore, her situation does not fall 
within the provisions of 38 CF.R. § 3.55(a)(2).  

Moreover, the Board notes that the definition of "surviving 
spouse" in 38 U.S.C. § 101(3) excludes a person who has 
remarried since the veteran's death.  Section 8207 of the 
Transportation Equity Act for the 21st Century, Pub. L. No. 
105-178, § 8207, 112 Stat. 107, 495 (1998), added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion).  By its 
express terms, the amendment made by section 8207 applies to 
restoration of eligibility for DIC.  Section 8207 did not 
amend any statute governing benefits other than DIC.  Nor did 
it change the generally applicable definition of "surviving 
spouse" in 38 U.S.C. § 101(3).  See VA General Counsel 
Precedent Opinion 13-98 (September 13, 1998).

In sum, as the record shows that the appellant remarried 
after the veteran's death, she is not eligible for 
entitlement to death pension benefits.  The Board sympathizes 
with the appellant's contentions.  However, the appellant's 
claim of entitlement to death pension benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board is bound by the laws and regulations 
governing VA benefits. 




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


